PER CURIAM:
In these consolidated appeals, David M. Kissi seeks to appeal from the district court’s orders denying his motions for reconsideration of the denial of his motion for leave to file suit against Emil Hirsch, and denying his motion to disqualify the district court judge. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949); see also Pollard v. United States, 352 U.S. 354, 358, 77 S.Ct. 481, 1 L.Ed.2d 393 (1957) (criminal appeal generally premature until sentence has been entered). The orders Kissi seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeals for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED